Title: To Alexander Hamilton from Samuel Mackay, 23 January 1799
From: Mackay, Samuel
To: Hamilton, Alexander


          
            Sir,
            Williamstown Massachusetts January 23d. 1799.
          
          I must forever lament your absence from New York when I was there last December, which deprived me of the honour of paying you my personal Homage. my respectable friend Mr. Sedgwick had favoured me, with a letter which I wished to have presented myself; but as it may contain some matters foreign to me, and as I do not propose to return soon to New York I take the liberty to Inclose it. one of the objects of my journey, I hope, is so far accomplished that I may not  trouble you in a professional capacity (I mean as a councellor)
          I suppose I shall not be so successfull in my other pursuit, having seen a list of the military appointments of six Regiments, and in vain sought for my name among the defenders of the country.  as I expressed my wishes fully to my generous patron Mr. Sedgwick, and as he was apprised I could not serve unless appointed as one of the oldest captains, I must submit to my fate and relinquish my future prospect in that line, not having the presumption to thinck that this neglect was Intended to better my expectations—although born abroad having resided nine years in the country where I possess a genteel Independence—wishing to give up a british half pay, and having taken engagements in case of success in my request, to pay  more then the amount of my expected military pay to a gentleman to attend for me a considerable mercantile concern, I thought myself a fair and disinterested candidate.  I shall still be happy to embrace any other opportunity to serve the cause, and to support gouvernment to the utmost of my abilities, persuaded as I am that wisdom alike dispenses its favours and refusals
          I have the honour to be with the highest respect and sincerity Sir, Your most obedient & most humble servant
          
            Samuel Mackay.
          
          Honble. Genl. Hamilton New york.
        